DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-20, Species I in the reply filed on 06/17/2022 is acknowledged.
Claims 10, and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B-H, there being no allowable generic or linking claim. Claim 10 is directed to nonelected Species F, Claim 13 and 18 is directed to nonelected Species B, Claim 14 and 15 is directed to nonelected Species F and G, Claim 16 and 19 is directed to nonelected Species B and F, Claim 17 and 20 is directed to nonelected Species E. Election was made without traverse in the reply filed on 06/17/2022.
       Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
          Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“elongated members” must be shown or the feature canceled from the claim 2.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartek et al (US 20150368024 A1) in view of Rasmussen et al (US 20150354885 A1) and in further view of Niebolte (US 8621885 B1).
Regarding claim 1, Bartek teaches a portable drink holder (bottle 100) for a drinkable liquid (e.g. vodka or juice, pg2 paragraph 0033), the portable drink holder (100) comprising: a first removable reservoir (outer container 102) for storing the liquid (bottle 100 has an outer container 102 for holding a first liquid 120, pg2 paragraph 0034 and as show on figure 4) at a first end of the holder (container 102 includes a bottom end 116, pg2 paragraph 0034), a second removable reservoir (inner container 104) for receiving the liquid (inner container 104 within the outer container 102 for holding a second liquid 140, pg2 paragraph 0034), the second reservoir (inner container 104) at a second end of the holder opposite the first end (inner container also includes a bottom end 118, as shown on figure 4). 
Bartek teaches the invention as described above but fails to teach the liquid having a first temperature; a cooling medium so that the liquid transitions to a second temperature lower than the first temperature as it flows from the first reservoir to the second reservoir. 
However, Rasmussen teaches the liquid having a first temperature (beverage containers are typically stored at room temperatures in supermarkets, restaurants, private homes and storage facilities, pg1 paragraph 0005), and a cooling medium (PCM 28) so that the liquid transitions to a second temperature (the chemical reaction of the reactant within the cooling housing 18 yields a temperature of the cooling housing significantly below zero, pg7 paragraph 0100) lower than the first temperature as it flows (the heat transfer through the insulating layer will be lower and the cooling efficiency of the cooling housing 18 with respect to the beverage 16 will be increased, pg7 paragraph 0100) from the first reservoir (cooling housing 18) to the second reservoir (insulating layer 12).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the bottle in the teachings of Bartek to include the liquid having a first temperature; a cooling medium so that the liquid transitions to a second temperature lower than the first temperature as it flows from the first reservoir to the second reservoir in view of the teachings of Rasmussen to provide a significant temperature change that the beverage can be consumed by the consumer at a drinking temperature. 
The combined teachings teach the invention as described above but fail to teach a cooling cartridge between the first and second reservoirs and in fluid communication with the first and second reservoirs, and a cooling cartridge including a plurality of passageways. 
However, Niebolte teaches a cooling cartridge (hollow portion of 14 and 26 which is filled with 44, as shown on figure 3) between the first (hollow upper section 14) and second reservoirs (hollow base section 26) and in fluid communication with the first and second reservoirs (hollow portion of 14 and 26 is in fluid communication with reservoirs, as shown on figure 3), and a cooling cartridge including a plurality of passageways (as annotated below on figure 3). 

    PNG
    media_image1.png
    796
    615
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the bottle in the combined teachings to include a cooling cartridge between the first and second reservoirs and in fluid communication with the first and second reservoirs, and a cooling cartridge including a plurality of passageways in view of the teachings of Niebolte to provide passageways and hollow portions so that the cooling medium may flow through it to effectively cool the beverage. 
Regarding claim 5, the combined teachings teach further comprising an insulating sleeve (inner wall forms a sleeve which may circumferentially enclose the beverage holder, pg4 paragraph 0037 of Rasmussen), the cooling cartridge (cooling housing 18 defines an inner wall 20 of Rasmussen, corresponding to hollow portion of 14 and 26 which is filled with 44, as shown on figure 3 of Niebolte) positioned within the insulating sleeve to limit the temperature rise of the cooling medium (as described in pg4 paragraph 0037-0038 of Rasmussen).
Regarding claim 6, the combined teachings teach wherein the liquid (transparent liquid 120 of Bartek) in the first reservoir (outer container 102 of Bartek) is an alcoholic beverage (transparent liquid 120 is an alcoholic spirit (e.g. vodka), pg3 paragraph 0051 of Bartek).
Regarding claim 7, the combined teachings teach wherein the cooling medium (PCM 28 of Rasmussen) is out of contact with the liquid within the holder (PCM 28 does not come into contact with beverage 16 since reactants 24 are located between them, as shown on figure 1D of Rasmussen).
Claim 2-4, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartek et al (US 20150368024 A1) in view of Rasmussen et al (US 20150354885 A1), Niebolte (US 8621885 B1) and in further view of Caswell et al (US 20180216875 A1).
Regarding claim 2, the combined teachings teach the invention as described above but fail to teach wherein the plurality of passageways include a plurality of elongated members having passageways therethrough for selectively transporting the liquid from the first reservoir to the second reservoir.
However, Caswell teaches wherein the plurality of passageways (tubes 124) includes a plurality of elongated members (elongated tubes 124, as shown on figure 3) having passageways therethrough for selectively transporting the liquid (hot beverage enters first end 126 which forms part of beverage collection section 102 and flows to second end 128 where it is then dispensed from spout 152, as described on pg3 paragraph 0038 and pg4 paragraph 0042) from the first reservoir (beverage collection section 102) to the second reservoir (dispensing section 106).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the bottle in the combined teachings to include wherein the plurality of passageways include a plurality of elongated members having passageways therethrough for selectively transporting the liquid from the first reservoir to the second reservoir in view of the teachings of Caswell so when the beverage flows through the tubes, heat can be transferred from the beverage and into an alternative medium.
Regarding claim 3, the combined teachings teach wherein the plurality of passageways includes one or more coils (tubing 124, e.g., coiled tubing, pg3 paragraph 0037 of Caswell) forming having passageways therethrough for transporting the liquid (hot beverage enters first end 126 which forms part of beverage collection section 102 and flows to second end 128 where it is then dispensed from spout 152, as described on pg3 paragraph 0038 and pg4 paragraph 0042 of Caswell) from the first reservoir (beverage collection section 102 of Caswell) to the second reservoir (dispensing section 106 of Caswell).
Regarding claim 4, the combined teachings teach wherein the coils (tubing 124, e.g., coiled tubing, pg3 paragraph 0037 of Caswell) are positioned concentrically (concentrically from first end 126 and second end 128, as shown on figure 3 of Caswell).
Regarding claim 8, the combined teachings teach wherein the first reservoir is removably securable (hollow upper section 14 shown as removed on figure 3 and secured on figure 1 of Niebolte) to one of the cooling cartridge (hollow portion of 14 and 26 which is filled with 44, as shown on figure 3 of Niebolte).
Regarding claim 9, the combined teachings teach wherein the second reservoir is removably securable (hollow base section 26 shown as removed on figure 3 and secured on figure 1 of Niebolte) to one of the cooling cartridge (hollow portion of 14 and 26 which is filled with 44, as shown on figure 3 of Niebolte).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartek et al (US 20150368024 A1) in view of Rasmussen et al (US 20150354885 A1), Niebolte (US 8621885 B1), and in further view of Sahlstroem (CN 101932894 A).
Regarding claim 11, the combined teachings teach the gel concentrate (PCM 28 of Rasmussen, corresponding to the freezable gel of Sahlstroem) maintains a temperature transition from the first reservoir (cooling housing 18 of Rasmussen) to the second reservoir (insulating layer 12 of Rasmussen) so the temperature transitions from about 65-75 degrees Fahrenheit (beverage containers are typically stored at room temperatures in supermarkets, restaurants, private homes and storage facilities, pg1 paragraph 0005 of Rasmussen. One of the ordinary skill in the art would recognize room temperature to be in a range somewhere between 68 and 74 degrees Fahrenheit.) to about 25 to about 35 degrees Fahrenheit (the chemical reaction of the reactant within the cooling housing 18 yields a temperature of the cooling housing significantly below zero Celsius, pg7 paragraph 0100 of Rasmussen). 
The combined teachings teach the invention as described above but fail to explicitly teach that the temperature transitions to about 25-35 degrees Fahrenheit. However, Rasmussen  teaches that the cooling housing yields a temperature below zero Celsius (less than 32 degrees Fahrenheit, paragraph 0100) and when the user desires a cool beverage, the user may activate the actuator thereby allowing the beverage within the beverage holders to be chilled (paragraph 0052). Therefore, the ratio of 25 to about 35 degrees Fahrenheit is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is –that the cooling housing 18 does yield a temperature less than 32 degrees Fahrenheit, which includes the range starting from 25 degrees Fahrenheit -- and for a user to consume a beverage one of ordinay skill would recognize a chilled beverage to between 25-35 degrees Celsius. Therefore, since the general conditions of the claim, i.e. temperature transitions to about 25-35 degrees Fahrenheit, were disclosed in the prior art by the combined teachings, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the combined teachings by employing a cooling housing that yields a temperature less than zero degrees Celsius, by including the range starting from 25 degrees Fahrenheit.
The combined teachings teach the invention as described above but fail to teach wherein the cooling medium is a gel concentrate having a temperature of zero degrees or less.
However, Sahlstroem teaches wherein the cooling medium is a gel concentrate having a temperature of zero degrees or less (insert includes a freezable material and typically the material is a material that dissolves below 5 ° C, such as a freezable gel, therefore also below zero degrees, pg4 paragraph 0005).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the bottle in the combined teachings to include wherein the cooling medium is a gel concentrate having a temperature of zero degrees or less in view of the teachings of Sahlstroem to provide a significantly lower temperature to maintain the temperature transition to achieve the desired drinking temperature. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartek et al (US 20150368024 A1) in view of Rasmussen et al (US 20150354885 A1), Niebolte (US 8621885 B1), and in further view of Marx (US 20090226588 A1).
Regarding claim 12, the combined teachings teach the invention as described above but fail to teach wherein the holder can be inverted to pass the liquid from the second reservoir back through the cooling cartridge into the first reservoir to further lower the temperature of the liquid.
However, Marx teaches wherein the holder (collection vessel 4) can be inverted (as shown on figure 2) to pass the liquid (hot water 20) from the second reservoir (second reservoir within collection vessel 4, figure 2) back through the cooling cartridge (through cooling system 2, figure 2) into the first reservoir (first reservoir within filling vessel 3, figure 2) to further lower the temperature of the liquid (collection vessel 4 can be swiveled on it 180 degrees to be able to invert this cooling device appropriately for the hot water to flow in through the cooling system into the collection vessel after filling the hot water into the filling vessel and joining the cooling device, therefore the water is cooled during this process, pg2 paragraph 0018).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the bottle in the combined teachings to include wherein the holder can be inverted to pass the liquid from the second reservoir back through the cooling cartridge into the first reservoir to further lower the temperature of the liquid in view of the teachings of Marx that by inverting the vessel, the liquid is cooled as it passes the cooling system into the other reservoir. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763